Third District Court of Appeal
                                State of Florida

                           Opinion filed August 30, 2017.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D17-1241
                         Lower Tribunal No. 06-18561A
                             ________________


                              Parley Jay Paskett,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Yvonne Colodny, Judge.

      Parley Jay Paskett, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before ROTHENBERG, C.J., and SALTER and LINDSEY, JJ.

      ROTHENBERG, C.J.
      Parley Jay Paskett (“Paskett”) entered into a negotiated plea with the State

on January 26, 2015, wherein he pled guilty to two counts of second degree

murder, one count of possession of a firearm by a convicted felon, and one count

of armed home invasion robbery, in exchange for a twenty-five-year state prison

sentence with a twenty-year minimum mandatory, followed by five years of

reporting probation.     On February 21, 2017, Paskett filed a motion for

postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850,

alleging numerous grounds of ineffective assistance of counsel.          We affirm,

without further elaboration, the trial court’s thorough and well-reasoned order.

      Affirmed.




                                         2